Citation Nr: 0311574	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than April 10, 1997, 
for a grant of special monthly compensation for loss of a 
creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to July 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1999 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  A VA diagnostic study on April 10, 1997, revealed the 
absence of the veteran's right ovary.

2.  Examining VA physicians have found that the veteran's 
loss of her right ovary may be related to service connected 
residuals of a ruptured ovarian cyst.

3.  The date of claim for special monthly compensation for 
loss of a creative organ was April 10, 1997.

4.  Entitlement to special monthly compensation for loss of 
the right ovary arose prior to April 10, 1997.


CONCLUSION OF LAW

Entitlement to an effective date earlier than April 10, 1997, 
for a grant of entitlement to special monthly compensation 
for loss of a creative organ is not warranted.  38 U.S.C.A. 
§§ 1114(k), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  In a 
Statement of the Case of September 2000 and in a Supplemental 
Statement of the Case in November 2000, the RO notified the 
veteran of the requirements in law to establish entitlement 
to the benefit which the veteran is seeking.  In addition, in 
an August 2002 letter, the Board notified the veteran that VA 
was expected to attempt to obtain records of her treatment at 
Walter Reed Army Medical Center in 1985 in an effort to 
substantiate her claim.  (No such records were available.)  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2002).

Once a formal claim for pension or compensation has been 
allowed, receipt of a report of examination or 
hospitalization by VA which relates to a disability which may 
establish entitlement will be accepted as an informal claim 
for increased benefits.  See 38 C.F.R. § 3.157(a)(b)(1) 
(2002).

In the instant case, the record reveals that a rating 
decision in December 1985 granted entitlement to service 
connection for gynecological disorders, including cervicitis 
and residuals of a rupture of an ovarian cyst.  In March 
1997, the veteran asserted claims of entitlement to increased 
evaluations for her service connected gynecological 
disabilities.  On April 10, 1997, she underwent a pelvic 
sonogram as part of an examination of her gynecological 
system.  The examining radiologist reported that the 
veteran's right ovary was not visualized.  Her service 
medical records indicated that, in February 1985, she 
underwent an exploratory laparotomy for a rupture ovarian 
cyst.  Physicians who examined the veteran after April 10, 
1997, when absence of the right ovary was discovered, 
speculated that the right ovary may have been removed during 
the laparotomy in service in February 1985.  A statute and a 
regulation provide that a veteran is entitled to special 
monthly compensation (SMC) for loss of a creative organ as a 
result of service connected disability.  See 38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2002).  As it 
appeared that the absence of the veteran's right ovary was 
related to the service connected disability of residuals of a 
ruptured ovarian cyst, by a rating decision in July 1999, the 
RO granted entitlement to SMC for loss of the veteran's right 
ovary.

The veteran has contended that her right ovary was removed 
during the exploratory laparotomy in February 1985 while she 
was on active duty, although her service medical records do 
not show removal of the right ovary and she told a VA medical 
examiner in January 1989 that nothing was removed during that 
procedure in service.  The veteran is seeking an earlier 
effective date for the grant of SMC for loss of her right 
ovary.  Because the proper effective date must be the date of 
claim or the date entitlement arose, whichever is the later, 
the Board must first determine the date of claim for SMC for 
loss of a creative organ.

The Board notes that neither the veteran nor her 
representative ever filed a formal or informal claim of 
entitlement to SMC for loss of a creative organ.  The RO 
accepted the radiology report of April 10, 1997, showing that 
a right ovary was not visualized on a pelvic sonogram, as an 
informal claim for increased benefits under 38 C.F.R. 
§ 3.157.  Because service connection was in effect for 
gynecological disability and because the radiology report of 
April 10, 1997, showed loss of a creative organ which related 
to entitlement to SMC, the Board finds that it constituted an 
informal claim for SMC.  Furthermore, it is clear that the 
veteran was entitled to SMC for loss of a creative organ on 
April 10, 1997, and that the loss of her right ovary occurred 
at some time prior to April 10, 1997.  Entitlement to SMC for 
loss of the right ovary thus arose at some time prior to 
April 10, 1997, but it is not necessary for the Board to 
attempt to determine the precise date during service or after 
separation from service that entitlement to SMC arose, 
because the effective date of the grant of SMC for the loss 
of the right ovary must be the later of the date of claim and 
the date entitlement arose.  In other words, the effective 
date of the grant of entitlement to SMC may not be earlier 
than the date of claim, which the Board has determined to 
have been April 10, 1997.  For these reasons, entitlement to 
an effective date earlier than April 10, 1997, for the grant 
of entitlement to SMC for loss of a creative organ is not 
established.  See 38 U.S.C.A. §§ 1114(k), 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 

ORDER

Entitlement to an effective date earlier than April 10, 1997, 
for a grant of special monthly compensation for loss of a 
creative organ is denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

